DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OU (US 10,361,476).
In claim 1, Ou discloses in Fig. 2, an antenna, comprising: 
a first substrate (225); 
a base material layer (205) on the first substrate and having a plurality of antenna cavities (210s) arranged in an array therein; and 
a conductive layer (245) on a sidewall (right side wall of 240) of each of the plurality of antenna cavities (210), each of the plurality of antenna cavities and the conductive layer on the sidewall thereof forming an antenna unit (collect/radiate communication signals for 220; col. 8, lines 30-32), wherein 
each of the plurality of antenna cavities (210s) comprises a first opening (upper opening), and an aperture of the first opening at a position of the antenna cavity close to the first substrate (225) is smaller than an aperture of the first opening (as shown in cavity 210 in Fig. 2) at a position of the antenna cavity away from the first substrate (225).
In claim 14, Ou discloses in Fig. 2, a method for fabricating an antenna,
comprising: preparing a first substrate (225); 
forming a base material layer (205) on the first substrate (225); 
forming a plurality of antenna cavities (210s) arranged in an array in the base material layer (205); and 
forming a conductive layer (245) on a sidewall (right side wall of 240) of each of the plurality of antenna cavities, wherein 
each of the plurality of antenna cavities (210s) comprises a first opening (upper opening), and an aperture of the first opening at a position of the antenna cavity close to the first substrate (225) is smaller than an aperture of the first opening (as shown in cavity 210 in Fig. 2) at a position of the antenna cavity away from the first substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ou.
In claim 8, Ou discloses the antenna of claim 1, wherein a material of the base material layer (205) made of a plastics material (or other non-metallic material, such as glass); except the material of the base material layer comprises any one of silicon, quartz, and ceramic. However, it is known in the art that glass and ceramic are both non-conductive material besides plastics. Thus, it is obvious to replace the glass material in Ou with ceramic material; wherein ceramics are crystalline, while glasses are amorphous.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the material of the base material layer comprises ceramic, in lieu of glass; since ceramic is considered the clear winner as it's tougher than glass and even tougher than most metals (google search).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ou in view of Gothard et al. (US 6,417,806).
In claim 9, Ou discloses a antenna device; except comprising the antenna of claim 1 and a phase shifter connected to the antenna.
But, Gothard discloses in claim 1, wherein the antenna is connected to a phase shifter.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings wherein the phase shifter being independently adjustable to affect the phase of the signals transmitted from the antenna.
Allowable Subject Matter
Claims 2-7, 10-13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       Related Prior Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Chen et al. (US 11,211,687) teaches a method making a semiconductor structure with an antenna module. The semiconductor structure includes an antenna substrate with a first surface and a second surface opposite to the first surface; an antenna module is disposed on the first surface of the antenna substrate; and a redistribution layer is disposed on the second surface of the antenna substrate. The method of making the semiconductor structure with the antenna includes fabricating the antenna module and the redistribution layer on two opposite surfaces of the antenna substrate, the material of the antenna substrate for supporting the antenna module can be selected according to actual needs, to provide more options. Signal loss can be reduced through the selection of the antenna substrate; the redistribution layer is provided on the surface of the antenna substrate for bonding the semiconductor chips.
Kirino (US 11,411,292) teaches a waveguide device includes a first electrical conductor including a first electrically conductive surface extending along first and second directions, a second electrical conductor including a second electrically conductive surface opposing the first electrically conductive surface, a waveguide located between the first electrical conductor and the second electrical conductor and extending along the first direction, the waveguide including an electrically-conductive waveguide surface opposing the first electrically conductive surface, and a plurality of electrically-conductive rod rows located on opposite sides of the waveguide, each rod row including a plurality of electrically conductive rods arranged along the first direction. At least one of the first electrical conductor and the second electrical conductor includes at least one hole.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/                Primary Examiner, Art Unit 2844